Case 1:20-cr-00343-RBJ Document 105 Filed 04/19/21 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO

Criminal Action No. 20-cr-00343-RBJ

UNITED STATES OF AMERICA,

      Plaintiff,

v.

1.    DELANO MONROE,
2.    SOLOMON CHAMBERS,
3.    ALEXIS MONROE,
4.    JOSHUA SAMPSON,
5.    MICHAEL WATERTON, and
6.    ASHLEY MONTGOMERY,

      Defendants.


          MOTION TO UNRESTRICT SEARCH WARRANTS IN THE CASE


       The United States, by Acting United States Attorney Matthew T. Kirsch, and

 through Assistant United States Attorney Zachary Phillips, hereby respectfully requests

 the Court unrestrict the restricted search warrants related to the case numbers referenced

 in Attachment A. The search warrants have been executed, and accordingly, there is no

 longer a necessity for the documents to remain restricted from public access.

       Respectfully submitted this 19th day of April, 2021.

                                          MATTHEW T. KIRSCH
                                          ACTING UNITED STATES ATTORNEY

                                   By: s/Zachary Phillips
                                       Zachary Phillips
                                       Assistant United States Attorney
                                       United States Attorney’s Office
                                       1801 California St., Ste. 1600
                                       Denver, CO 80202
                                       Telephone: (303) 454-0100
                                       Fax: (303) 454-0406
                                       E-mail: zachary.phillips@usdoj.gov
Case 1:20-cr-00343-RBJ Document 105 Filed 04/19/21 USDC Colorado Page 2 of 2




                             CERTIFICATE OF SERVICE

        I hereby certify that on this 19th day of April, 2021, I electronically filed the
foregoing MOTION TO UNRESTRICT SEARCH WARRANTS IN THE CASE with the
Clerk of the Court using the CM/ECF system which will send notification of such filing
to all counsel of record in this case.



                                         s/Maggie Grenvik
                                         MAGGIE GRENVIK
                                         Legal Assistant
                                         U.S. Attorney’s Office




                                           2
